Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered September 5, 1974, convicting him of murder, rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Appellant was entitled to the charge which he requested that his arraignment was unnecessarily delayed as a matter of law. However, in our opinion the delay had no bearing on the voluntariness of his statements, and consequently the court’s submission of that issue to the jury as a question of fact did not constitute reversible error (see People v Vargas, 7 NY2d 555). The evidence supports the conclusion that he confessed because the mounting evidence against him compelled him to abandon all hope of extricating himself from the crimes (see People v Carbonaro, 21 NY2d 271). Based upon all of the evidence, we find that appellant’s guilt was overwhelmingly established. We have examined his other contentions and find them to be without substance. Martuscello, Acting P. J., Rabin, Shapiro, Titone and Hawkins, JJ., concur.